DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments dated 28 October 2022.  Claims 1-20 are pending in the application.  Claim 1 has been amended by applicant.

Response to Arguments
Applicant's arguments filed 28 October 2022 have been fully considered but they are not persuasive.  Applicant argues “Accordingly, Tobita is a piezoelectric actuate type printing head, and the problem to be solved are to reduce the size of printing head while increasing its printing resolution Dp in the field of the piezoelectric actuate type printing head. On the other hand, how Tobita solves the problem to be solved is by adjusting the inclination angle 0 of the heads 1 during packaging the heads 1. While the present disclosure is thermal bubble type and is different to Tobita. Applicant believes that what Tobita discloses cannot be applied to the present since their structures are substantially different, and the problems faced in the two different technology fields thereof are also different.”  However, the examiner respectfully disagrees.  As stated in the final rejection below, the examiner looked to Tobita to efficiently package the printing heads regardless of the type of electro-mechanical transducer used to eject ink from a nozzle.  In addition, the examiner makes of record that piezoelectric type transducers and thermal type transducers are well known and analogous in the inkjet printing art (See Fang at Column 3, lines 29-30, Tobita at Column 1, lines 19-31, and Tobita at Column 3, lines 29-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Kunnavakkam et al. (US 9,016,836), and further in view of Tobita (US 7,090,340).
With respect to claim 1, Fang discloses a wafer structure, comprising: 
a chip substrate (Fig. 1, element 18) being a silicon substrate (Column 3, lines 1-7) and fabricated by a semiconductor process (Column 3, lines 1-7); and 
at least one inkjet chip (Fig. 1, elements n, n+1, n+2…) directly formed on the chip substrate (Column 3, lines 1-7) by the semiconductor process, whereby the wafer structure is diced (Column 4, lines 19-23), and the at least one inkjet chip is produced, to be implemented for inkjet printing (Column 3, lines 7-13), 
wherein the inkjet chip comprises a plurality of ink-drop generators (Fig. 1, array of element 15) produced by the semiconductor process and formed on the chip substrate (Column 3, lines 28-38), wherein each of the ink-drop generators comprises, an ink-supply chamber (Fig. 1, element 7) and a nozzle (Column 3, lines 33-35),
wherein in the at least one inkjet chip (Fig. 1, elements n, n+1, n+2…), the plurality of ink-drop generators are arranged in a longitudinal direction (Fig. 1, i.e. left/right direction) to form a plurality of longitudinal axis array groups having a pitch (Fig. 1, i.e. spaces between the array of element 15) maintained between two adjacent ink-drop generators in the longitudinal direction, and arranged in a horizontal direction (Fig. 1, i.e. up/down direction) to form a plurality of horizontal axis array groups having a central stepped pitch (Fig. 1, i.e. spaces between the array of element 15) maintained between two adjacent ink-drop generators in the horizontal direction.
However, Fang fails to disclose the thermal-barrier layer, the resistance heating layer, the conductive layer, the barrier layer, the protective layer, the ink-supply chamber and the nozzle are integrally formed in the barrier layer, wherein the thermal-barrier layer is formed on the chip substrate, the resistance heating layer is formed on the thermal-barrier layer, the conductive layer and a part of the protective layer are formed on the resistance heating layer, a rest part of the protective layer is formed on the conductive layer, the barrier layer is formed on and contacts the protective layer, additional details of well-known micro fluid ejection chips that are used in the inkjet printing art (Column 1, lines 18-26 and Column 3, lines 28-38), and the central stepped pitch is at least equal to 1/600 inches or less.
Kunnavakkam discloses a plurality of ink-drop generators (Fig. 1, element 10; Column 3, lines 8-15), wherein each of the ink-drop generators comprises a thermal-barrier layer (Fig. 3, elements 40, 42), a resistance heating layer (Fig. 3, element 26), a conductive layer (Fig. 3, element 46), a barrier layer (Fig. 3, element 32), a protective layer (Fig. 3, elements 48, 50), an ink-supply chamber (Fig. 2, element 30) and a nozzle (Fig. 2, element 14) are integrally formed in the barrier layer (Fig. 2, element 32), wherein the thermal-barrier layer is formed on the chip substrate (Fig. 3, element 22), the resistance heating layer is formed on the thermal-barrier layer, the conductive layer and a part of the protective layer (Fig. 3, element 48) are formed on the resistance heating layer, a rest part of the protective layer (Fig. 3, element 48) is formed on the conductive layer, and the barrier layer is formed on and contacts (Column 5, lines 43-44) the protective layer.
At the time of the invention, it would have been obvious to use the ink-drop generator constructions of Kunnavakkam in the ejection chips of Fang.  The motivation for doing so would have been “This thermal resistor is formed as a thin film resistive material disposed on a semiconductor substrate and a dielectric layer as part of a semiconductor chip. Several thin film layers are formed on the semiconductor chip, including the dielectric layer above the substrate, the resistive layer forming the thermal resistor above the dielectric layer, and an electrode layer that defines the electrodes coupled to the resistive layer to which the pulse is applied to heat the thermal resistor and vaporize the ink. At least one dielectric layer, and a protection layer are typically above the electrode layer. The protection layer protects the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle.” (Column 1, lines 22-35).
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam as applied above.  Furthermore, the examiner notes to applicant that Kunnavakkam discloses layer 52 in Figure 3 is optional (Column 5, lines 43-44).
Tobita discloses an inkjet recording head (Fig. 8, element 100) having at least one first inkjet chip (Fig. 8, one of element 1), at least one second inkjet chip (Fig. 8, another one of element 1), a nozzle packing expression (Column 6, line 35 - expression (1)), and a chip packing expression (Column 6, line 44 - expression (2)) wherein the at least one second inkjet chip (Fig. 8, another one element 1) has the printing swath ranging from 1.5 inches to 12 inches (Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp), and the central stepped pitch is at least equal to 1/600 inches (Column 6, lines 45-48) or less (Column 6, line 44 – expression (2), i.e. set desired Hw and/or Mp), and 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the nozzle packing expression and/or the chip packing expression disclosed by Tobita for the inkjet chip swath of Fang.  The motivation for doing so would have been “More specifically, it is another object of the invention to provide an inkjet recording head and an inkjet recording apparatus using the inkjet recording head having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently, with the excellent operability of assembling” (Column 2, lines 37-42).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claims and are not seen to distinguish the wafer structure of Fang in view of Tobita as applied above.
With respect to claim 2, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 1 above disclose the ink-supply chamber (Kunnavakkam at Fig. 2, element 30) has a bottom in communication with the protective layer (Fig. 3, elements 48, 50), and a top in communication with the nozzle (Kunnavakkam at Fig. 2, element 32).
With respect to claim 3, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 2 above disclose the inkjet chip comprises at least one ink-supply channel (Kunnavakkam at Fig. 2, element 30) and a plurality of manifolds (Kunnavakkam at Fig. 2, element 34) fabricated by the semiconductor process, wherein the ink-supply channel provides ink, and the ink-supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink-supply chambers of the ink-drop generators (Kunnavakkam at Column 3, lines 45-63).
With respect to claim 4, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 2 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27) fabricated by the semiconductor process of equal to or less than 90 nanometers to form an inkjet control circuit (Kunnavakkam at Fig. 5).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Kunnavakkam as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256) as applied in the office action dated 21 December 2021 for this application.
With respect to claim 5, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 4 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27) fabricated by the semiconductor process of 2 nanometers to 90 nanometers to form the inkjet control circuit (Kunnavakkam at Fig. 5).
With respect to claim 6, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 2 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27), and the conductor is a gate of a metal oxide semiconductor field effect transistor (Kunnavakkam at Column 4, lines 51-65).
With respect to claim 7, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 2 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27), and the conductor is a gate of a complementary metal oxide semiconductor (Kunnavakkam at Column 4, lines 51-65).
With respect to claim 8, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 2 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27), and the conductor is a gate of an N-type metal oxide semiconductor (Kunnavakkam at Column 4, lines 51-65).
With respect to claim 9, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 3 above disclose the number of the at least one ink-supply channel (Fang at Fig. 1, array of element 7) is one to six (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 10, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 9 above disclose the number of the at least one ink-supply channel is one (Fang at Fig. 1, array of element 7), thereby providing monochrome ink (Fang at Column 3, lines 37-38, i.e. one of the plurality of ink colors).
With respect to claim 11, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 9 above disclose the number of the at least one ink-supply channel is four (Fang at Fig. 1, array of element 7), thereby providing four-color ink of cyan, magenta, yellow and black, respectively (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 12, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 9 above disclose the number of the at least one ink-supply channel is six (Fang at Fig. 1, array of element 7), thereby providing six-color ink of black, cyan, magenta, yellow, light cyan and light magenta, respectively (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 13, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 1 above disclose the inkjet chip has (Fang at Fig. 1, elements n, n+1, n+2…) a printing swath equal to or greater than 0.25 inches (Fang at Column 4, lines 4-10), and the inkjet chip has a width ranging from at least 0.5 mm to 10 mm (Fang at Column 4, lines 4-10).
With respect to claim 14, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 13 above disclose the inkjet chip has (Fang at Fig. 1, elements n, n+1, n+2…) a printing swath ranging from at least 0.25 inches to 12 inches (Fang at Column 4, lines 4-10).
With respect to claim 15, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 13 above disclose the inkjet chip has (Fang at Fig. 1, elements n, n+1, n+2…) a printing swath ranging from at least 0.5 inches to 0.75 inches (Fang at Column 4, lines 4-10).
With respect to claim 16, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 13 above disclose the printing swath of the inkjet chip (Fang at Fig. 1, elements n, n+1, n+2…) is at least 12 inches (Tobita Column 6, line 35-expression (1), i.e. solve for desired Np for 12 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 17, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 13 above disclose the printing swath of the inkjet chip (Fang at Fig. 1, elements n, n+1, n+2…) is 8.3 inches (Tobita at Column 6, line 35-expression (1), i.e. solve for desired Np for 8.3 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 18, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 13 above disclose the printing swath of the inkjet chip (Fang at Fig. 1, elements n, n+1, n+2…) is 11.7 inches (Tobita at Column 6, line 35-expression (1), i.e. solve for desired Np for 11.7 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 19, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 13 above disclose discloses the width of the inkjet chip (Fang at Fig. 1, elements n, n+1, n+2…) ranges from at least 0.5 mm to 4 mm (Fang at Column 4, lines 4-10).
With respect to claim 20, Fang in view of Kunnavakkam, and further in view of Tobita as applied to claim 13 above disclose the width of the inkjet chip (Fang at Fig. 1, elements n, n+1, n+2…) ranges from at least 4 mm to 10 mm (Fang at Column 4, lines 4-10).
Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        11/01/2022